Citation Nr: 1316291	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for carcinoma of the nasal septum.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran requested a personal hearing before the Board in his August 2005 substantive appeal.  A hearing was scheduled in March 2006, but the Veteran failed to appear.  Hence, there is no hearing request pending at this time.  See 38 C.F.R. § 20.704(d) (2012).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for carcinoma of the nasal septum, which was first diagnosed in 2003.  In statements submitted during this appeal, he contends that he was exposed to various environmental toxins and waste, including nuclear radiation, while performing his duties as an Air Policeman.  More specifically, he describes working in security involving special weapons, regulatory commission testing, gunnery meets, and in petroleum and ammunition storage areas. 

Review of the record reflects that in August 2012 the Board requested a medical opinion from the Veterans Health Administration (VHA) regarding whether the Veteran's carcinoma is at least as likely as not related to military service.  The reviewing oncologist was directed to consider all evidence of record pertaining to the Veteran's "exposure to radiation and other nuclear wastes" in formulating an opinion.  In a February 2013 addendum report, the VHA physician opined that "there may be a relation to the appellant's nasal septum cancer and exposure [in service]" if such exposure included "metal dusts and aromatic polycyclic hydrocarbons as in foundry workers" and/or "inhalation of wood dust."  Unfortunately, the physician was unable to provide a more definitive opinion as she was "not clear what environmental waste/toxic agents" the Veteran was exposed to.

The Board notes that it previously remanded this appeal in August 2007 for the purpose of developing the Veteran's allegations of radiation and nuclear waste exposure.  A September 2010 memo from the Air Force Medical Support Agency reflects that the Air Force Safety Center reviewed the Veteran's official personnel records and "did not find evidence of duties that would have involved working directly with nuclear weapons systems or components."  Pertinent to the reasons for the current remand, however, no development has been completed on whether the Veteran's duties involved exposure to any of the substances identified in the February 2013 VHA addendum report, and in particular, metal dusts and/or aromatic polycyclic hydrocarbons.  

The Board notes the Veteran has claimed security duties involving special weapons and petroleum and ammunition storage areas.  Hence, given the foregoing, the Board finds that a remand is necessary to investigate whether the Veteran's military duties would have involved exposure to "metal dusts and aromatic polycyclic hydrocarbons as in foundry workers" and/or "inhalation of wood dust."  If such exposure is found, the AMC/RO should undertake any further development needed to adjudicate this appeal, including obtaining an updated medical opinion from an oncologist.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate authorit(ies), including the Air Force Medical Support Agency and the Air Force Safety Center, for information regarding whether the Veteran's duties during service would have likely exposed him to "metal dusts and aromatic polycyclic hydrocarbons as in foundry workers" and/or "inhalation of wood dust."  The AMC/RO should provide any authority with all available relevant information, including the Veteran's October 2004 and February 2008 written statements and his complete service personnel records.  All records/responses received should be associated with the claims file.  Consideration should be given to the base(s) where stationed and materials stored at those facilities at that time.  If exposure to the substances requested above is unlikely, that should be set forth in the report made.  

If the AMC/RO cannot locate any pertinent information requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above requested development and any additional development deemed appropriate (to include an updated medical opinion by an oncologist, as necessary), the AMC/RO is to readjudicate the issues remaining on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the June 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


